Citation Nr: 1620620	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  15-17 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a breathing disorder (previously claimed as asbestosis), to include as due to ionizing radiation exposure and/or asbestos exposure.

3.  Entitlement to service connection for prostate cancer, to include as due to ionizing radiation exposure.

4.  Entitlement to service connection for Dupuytren's contracture of the right hand, to include as due to ionizing radiation exposure.

5.  Entitlement to service connection for Dupuytren's contracture of the left hand, to include as due to ionizing radiation exposure.

6.  Entitlement to service connection for a vision disorder (previously claimed as retinal damage and vision problems), to include as due to ionizing radiation exposure. 
7.  Entitlement to service connection for blood poisoning of the right foot, to include as due to ionizing radiation exposure.

8.  Entitlement to service connection for blood poisoning of the left foot, to include as due to ionizing radiation exposure.

9.  Entitlement to service connection for blood poisoning of the right leg, to include as due to ionizing radiation exposure.

10  Entitlement to service connection for blood poisoning of the left leg, to include as due to ionizing radiation exposure.

11.  Entitlement to service connection for bladder damage, to include as due to ionizing radiation exposure.

12.  Entitlement to service connection for a neck disorder (previously claimed as nerve damage of the neck).

13.  Entitlement to service connection for irritable bowel syndrome.

14.  Entitlement to service connection for Chron's disease.

15.  Entitlement to service connection for colitis.

16.  Entitlement to service connection for colon polyps.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served with the Army National Guard from August 1954 to July 1955, with the Army Reserves from July 1955 to August 21, 1955, on active duty with the Navy from August 22, 1955 to July 15, 1959, and with the Naval Reserves from July 16, 1959 to August 1962 and May 1972 to May 1976.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  During the course of the appeal, jurisdiction was transferred to the RO in Phoenix, Arizona.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file includes VA treatment records dated from June 2006 to April 2010 and May 2013 VA medical opinion.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for bilateral hearing loss is discussed below, and the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss disability for VA purposes.

2.  The Veteran was exposed to loud noise while on active duty.

3.  The Veteran's bilateral hearing loss as likely as not began during active duty.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).  The list of "chronic diseases" encompasses hearing loss.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Bilateral Hearing Loss

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

Review of the evidentiary record shows the Veteran has a current diagnosis of bilateral hearing loss for VA purposes during the appeal period, as noted in a March 2013 VA examination report.  See 38 C.F.R. § 3.385.

Next, the Board finds the Veteran was exposed to loud noise while in service.  In the January 2013 VA examination request, the RO noted that since the Veteran's DD Form 214 shows his military occupational specialty (MOS) was deck engineer, noise exposure in service in conceded.  Moreover, a May 1, 1972 service examination report shows the Veteran demonstrated bilateral impaired hearing at the 4000 Hertz range, and review of service personnel records show he served aboard the USS Benner.

Following the March 2013 VA examination, the examiner noted that an opinion regarding the etiology of the Veteran's hearing loss could not be provided without resorting to speculation because the Veteran's claims file was not available for review.

In a May 2013 VA medical opinion, the same examiner noted review of the Veteran's claims file, to include the May 1972 service examination report, and provided the following conclusion:

Since there are no frequency specific hearing levels at separation from active duty in 1959, based on the Veteran's history of inservice and post service noise exposure, it is not possible to determine if the hearing loss is related to inservice noise exposure without resorting to mere speculation.

The United States Court of Appeals for Veterans Claims has held that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  In this case, the examiner explained why an opinion could not be rendered regarding the relationship between the Veteran's bilateral hearing loss disability and in-service noise exposure after clinical examination, reported history from the Veteran, and review of the claims file.  As a result, the Board finds the examiner's May 2013 conclusion is adequate because is supported with sufficient rationale for why a nexus opinion could not be provided, yet lacks probative value for this claim on appeal due to the absence of an etiological opinion.

Nevertheless, a claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

In a March 2012 VA Form 21-526, the Veteran asserted that his hearing loss began during service in July 1957.  He explained that events from April 1958 to October 1958 in various islands in the Pacific used for testing of nuclear weapons caused, in part, his hearing loss.  In a March 21012 statement, he also reported acquiring hearing loss during active duty in the engine room aboard the destroyer USS Benner (DDR-807), hearing protection was never required or even offered, and at times the decibels of sound in the engine rooms reached an extreme measure.  

The Board acknowledges that the Veteran is competent to report readily observable features or symptoms of an event in service.  See Layno v. Brown, 6 Vet. App. at 465, 469 (1994).  The Veteran's testimony is also credible because his statements are supported by his service treatment and personnel records which note his MOS, sharpshooter qualification, and service aboard the USS Benner.  Moreover, his lay statements regarding in-service noise exposure have been consistent throughout the course of the appeal and there is no credible evidence to the contrary.

As the Veteran has provided competent and credible lay evidence of continuous symptoms of bilateral hearing loss that began during service, and has existed since that time, service connection for bilateral hearing loss is warranted.


ORDER

Service connection for hearing loss is granted.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Service connection for a disorder may be presumptively service connected if manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. § 3.309(d) (2015).  The Board notes that chronic obstructive pulmonary disease (COPD), prostate cancer, Dupuytren's contracture of the hands, retinal detachment, blood poisoning of the feet and legs, or bladder damage are not on the list of presumptive diseases within 38 C.F.R. § 3.309(d).  

Other "radiogenic" diseases listed under 38 C.F.R. § 3.311(b)(2), which includes prostate cancer, found five years or more after service in an ionizing radiation-exposed Veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1) (2015).  The medical advisor must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Review of the evidentiary record reveals a diagnosis of prostate cancer.  A November 2013 letter from the Defense Threat Reduction Agency (DTRA) confirmed the Veteran's exposure to ionizing radiation as a participant of Operation HARDTACK 1, conducted at the Pacific Proving Ground in 1958, and noted his estimated radiation dose assessment.  Thus, the Board notes that the Veteran's manifestation of prostate cancer is well over five years after his exposure to radiation in service.  See 38 C.F.R. § 3.311(b)(5).  As a result, the evidence shows that the Veteran's claim for prostate cancer must be referred to the Under Secretary for Benefits under 38 C.F.R. § 3.311(b).  However, the Veteran's claim for prostate cancer was not referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  Rather, the claim was adjudicated in January 2014 administration and rating decisions by the RO in Jackson, Mississippi without any medical opinion addressing the question of an etiological nexus between the Veteran's confirmed in-service exposure to ionizing radiation and his radiogenic disease of prostate cancer.

Next, other claimed diseases may also be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  Review of the record currently does not show the Veteran has provided such scientific or medical evidence suggesting a link between ionizing radiation and COPD, Dupuytren's contracture of the hands, retinal detachment, blood poisoning of the feet and legs, or bladder damage.

Lastly, review of the record includes VA treatment records, last dated in April 2010 prior to the date of claim on appeal in March 2012, that show diagnoses of Dupuytren's contracture and retinal detachment.  The Veteran's representative also requested notice be sent to the Veteran to identify any outstanding  private treatment records not already associated with the record.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records pertaining to the following claimed disorders: COPD, Dupuytren's contracture of either hand, vision disorder, blood poisoning of either foot and/or leg, bladder damage, neck disorder, irritable bowel syndrome, Chron's disease, colitis, and colon polyps.  This should include the records of physicians identified in his VA Form 21-526, including Dr. Jackson, Dr. Tarkanian, Dr. Jenkins, Dr. Gleason, Dr. Garcia, Dr. Singh, Dr. Jacobs and Dr. Smith. 

Subsequently, and after securing any necessary authorization, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  

Also obtain and associate with the claims file all relevant outstanding VA treatment records from any VA facility, dated since April 2010.  If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  

The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  The issue of entitlement to service connection for prostate cancer must be referred to the Under Secretary of Benefits for the determination of whether the Veteran's radiogenic disease of prostate cancer is related to ionizing radiation exposure while in service.  The Under Secretary of Benefits must also determine whether an expert opinion from the Under Secretary for Health as contemplated in 38 C.F.R. § 3.311(c) or referral to an outside consultant for a medical opinion as contemplated by 38 C.F.R. § 3.311(d) is deemed appropriate in this case to ascertain whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran's prostate cancer resulted from exposure to radiation in service.

3.  After the development requested has been completed, the AOJ should review the expert opinion to ensure that it is in complete compliance with the directives of this REMAND.  If the opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

4.  After completing the foregoing development and associating all additional records with the claims file, conduct any additional development necessary.

5.  When the development requested has been completed, the issues on appeal should be readjudicated by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


